Citation Nr: 0031448	
Decision Date: 11/05/00    Archive Date: 12/06/00

DOCKET NO.  96-06 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for dysthymic disorder, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran an increased 
disability evaluation for his dysthymic disorder.  The 
veteran appealed.  

The Board remanded the case to the RO in January 1998 for 
further development.  That having been completed to the 
extent possible, the RO denied an increased disability 
evaluation for the veteran's psychoneurosis and case has been 
returned to the Board for appellate determination.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the veteran's appeal has been obtained by 
the RO.  

2.  Psychiatric symptoms include depression, anxiety, 
insomnia, nervousness, tension, irritability, possible mood 
swings, and previous suicidal thoughts; recent examiners 
indicated that the veteran's service-connected disability 
results in moderate to serious social and industrial 
impairment due to service-connected disability.  

3.  It is at least as likely as not that the veteran's 
dysthymic disorder results in a considerable impairment in 
his ability to establish or maintain effective or favorable 
relationships and in considerable industrial impairment, or, 
since November 7, 1996, occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as impaired judgment, impaired abstract thinking, 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.  



CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 50 percent disability evaluation 
for dysthymic disorder have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 
4.130, 4.132, Diagnostic Codes 9405, 9433 (1996 & 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In June 1971, the veteran was granted service connection for 
post-traumatic headaches based on his service medical records 
and results of a January 1971 VA examination.  A 10 percent 
evaluation was assigned the disability, effective from the 
time of his separation from active military service.  Based 
on subsequent physical and psychiatric evaluations, the 
disability was reclassified in February 1973 as 
psychoneurosis, depressive reaction, and the 10 percent 
evaluation was continued.  Based on the veteran's private 
treating therapist's medical statements and VA psychiatric 
evaluation, the RO, in April 1991, increased the disability 
evaluation for psychoneurosis from 10 percent to 30 percent, 
effective from February 1991, the date of receipt of the 
veteran's claim for increase.  The 30 percent evaluation has 
since remained in effect.  

Medical statements from the veteran's treating physician, 
dated in April and May 1993, indicated that the veteran had 
been treated for hypertension and cardiac work-ups.  Medical 
statements from the veteran's treating therapist, dated in 
June and August 1993, indicate treatment for post-traumatic 
stress disorder (PTSD), chronic depression and substance 
abuse.  

The veteran's private psychiatrist submitted a medical report 
in July 1994 noting the results of a recent examination that 
revealed depression, anger and frustration on the veteran's 
part.  On mental status evaluation, no psychotic 
manifestations or suicidal ideation was noted.  He was found 
rational and competent.  His judgment and insight were 
limited.  The diagnoses were PTSD, major depression, 
dysthymia, personality disorder, alcohol dependence, and 
cannabis dependence.  The psychiatrist recommended follow-up 
therapy.  

The veteran's private treating psychologist, in medical 
statements of April and May 1995, indicated the veteran was 
looking for a job and that, in the therapist's opinion, the 
veteran problem was his inability to establish relationships.  
The veteran's private physician, in a medical statement of 
August 1995, related that the veteran was being treated for 
depression.  

The report of the veteran's scheduled routine VA psychiatric 
evaluation in June 1995 notes that he was casually dressed 
and neatly groomed.  He complained of depression, mood 
swings, irritability, sleep problems, and suicidal thoughts.  
He was working, living alone, and in the process of being 
divorced.  He related that he had never attempted suicide, 
although he has had thoughts of suicide.  He denied auditory 
hallucinations.  On mental status examination, his mood was 
mildly dysphoric.  He was oriented for time, place and 
person.  The diagnoses included mild dysthymia and substance-
dependent personality traits.  He was given a GAF (Global 
Assessment of Functioning) score of 80.  

In September 1995, the veteran was admitted through the 
emergency room at a private hospital feeling depressed and 
suicidal.  At the time, he was sad because of his pending 
divorce, being rejected by his adult daughters, and job 
failures.  After six days of responsive hospital treatment, 
he was discharged home.  

The veteran's private therapists, in medical statements dated 
in November 1995, January 1996 and February 1996, relate that 
the veteran was being seen for severe depression, an 
inability to maintain relationships, and an inability to hold 
a job.  He also was being treated for personality disorder 
and alcohol dependence.  The veteran's VA outpatient 
treatment reports for March 1996 to January 1997 show him 
being seen for depression, hypertension, and a right knee 
problems.  

The report of the veteran's January 1997 VA psychiatric 
examination notes that, at the time, he was divorced and 
unemployed, having been fired from various jobs mostly due to 
poor attendance.  He complained of depression with suicidal 
ideation over the last year, memory and concentration 
problems, impatience, irritability, insomnia, and feelings of 
inadequacy and loss of confidence.  He denied auditory and 
visual hallucinations.  On mental status examination, he was 
fully alert, oriented and appeared somewhat untidy with poor 
hygiene.  His motor activity was normal.  His speech was 
unproductive and halting, at times.  His mood was flat; his 
affect appropriate; and his memory was unimpaired.  His 
insight was minimal and judgment good.  The examining 
physician offered that the veteran's presentation most 
clearly resembled a depressive disorder.  He appeared 
competent and his industrial adaptability seemed guarded.  
The diagnosis was depressive disorder with anxiety features.  
The psychiatrist assigned a GAF score of 50.  

The report of the veteran's May 1998 VA psychological testing 
indicated that his psychoneurosis was suggestive of dysthymic 
disorder.  The report of his psychiatric portion of his May 
1998 examination indicates that he was divorced for three 
years and that his wife had left him because she could not 
stand his mood swings, alcoholism and his suffering.  He 
complained of depression, difficulty sleeping, and difficulty 
with his memory.  Although he had no suicidal thought during 
the examination, he related that he had had such thoughts in 
the past.  On examination, he appeared glum, downcast, tense, 
and unfriendly.  His affect and mood were dysphoric.  His 
thought processes were goal-directed and there were no 
delusional beliefs.  He reported some nightmares.  He was 
alert and oriented for time, place and person.  He was 
considered competent for VA purposes.  The diagnoses were 
dysthymia, based on his history of a chronic low-grade 
depression, which had been present for more than two years 
and alcohol abuse, in remission.  In Axis II, personality 
disorder was indicated, based on long-standing difficulty in 
coping with the ordinary stresses or life, dysphoria, 
anxiety, and alcoholism.  The psychiatrist assigned a GAF 
score of 51, based on moderately severe psychiatric symptoms 
and moderate difficulty in social and occupational 
functioning.  The physician noted that the GAF score 
represented disability/social impairment from the veteran's 
dysthymic disorder.  

In a medical statement dated in October 1998, the veteran's 
treating therapist related that he has been treating the 
veteran since February 1998 and that the veteran has 
maintained his regular appointments.  In a November 1998 
medical statement, the veteran's private treating physician 
related that the veteran continues to suffer from major 
depression, anxiety disorder, hypertension, degenerative 
arthritis, alcoholism and gastroesophageal reflux disease.  
He was taking daily medications for those conditions.  

Records of VA outpatient treatment between 1996 and 1999 
reflect continuing treatment for psychiatric disability.  

The report of the veteran's January 2000 VA psychological 
testing show that he exhibited symptoms of depression, 
anxiety, agitation, and social withdrawal.  The psychologist 
offered that the results of testing were consistent with 
dysthymia, pain disorder and ruminative depression.  

The report of a January 2000 psychiatric examination notes 
that he complained being nervous all the time, anxious, 
depressed, and problems sleeping.  He denied homicidal and 
suicidal ideations.  At the time, he was living with a friend 
but had no contact with his parents, his family or his 
children.  On mental status examination, he appeared alert 
and oriented.  His hygiene was fair.  There was no 
psychomotor retardation, tremors or dyskinetic moods.  His 
speech was fluent, goal directed, clear and coherent with no 
formal thought disorders.  His mood and affect were normal in 
range, mildly sad, related, reactive, appropriate and stable.  
No psychotic features were found.  The Axis I diagnoses were: 
dysthymic disorder; alcohol abuse, in remission; and 
marijuana abuse, in remission.  The Axis II diagnosis was 
personality disorder, not otherwise specified.  

The VA psychiatrist noted that he had reviewed the veteran's 
file in conjunction with his psychiatric evaluation.  The 
physician offered that the nature of the veteran's illness is 
a combination of his dysthymic disorder along with 
personality disorder, which is evident from the fact that he 
is unable to hold a job because of anxiety that comes from 
every day life stressors.  He noted that most of the 
veteran's jobs were short-stay because he could not handle 
the stress of the job.  The physician further offered that it 
is also possible that the veteran's low-grade chronic 
depression, which is dysthymic disorder, could contribute to 
it.  Past jobs may have been filled because of his use of 
drugs as well.  It was the psychiatrist's opinion that, at 
this time, the severity of illness is moderate from the fact 
that the veteran is unemployed reportedly from his symptoms, 
has limited social life and claims to have the symptoms that 
are suggestive of anxiety and depression.  Further, it is 
worth noticing that the veteran, at one point, wanted to 
elaborate on his symptoms more than he actually has.  The 
physician related that the veteran has moderate severity of 
symptoms on global functioning, which justifies a GAF score 
of 60.  Also, due to the multiple common symptoms from Axis I 
and Axis II diagnoses, they cannot be differentiated.  The 
physician considered the veteran competent for VA purposes.  
In an addendum dated a few days later, the examining 
psychiatrist related that he had reviewed the results of the 
veteran's recent psychological testing and found that his 
presentation was consistent with his May 1998 VA 
psychological testing.  

From May 12, to 31, 2000, the veteran was a psychiatric 
inpatient for complaints of hopelessness, crying spells, low 
self-worth, difficulty sleeping, decreased concentration, and 
irritability.  The hospitalization reports note that he had 
stopped working the previous January and had spent forty-five 
days in jail for driving without a license.  Also, he had an 
upcoming court date for another driving without a license 
charge, and he was now homeless following the breakup of a 
ten-year relationship.  He responded to hospital treatment 
and, on discharge, he was considered stable and competent.  
It was recommended he receive follow-up group therapy.  The 
report further notes that, on discharge, he would reside in 
the local YMCA.  

Follow-up VA outpatient group therapy records for June 2000 
indicate he was being seen primarily for major depression 
disorder, as well as for right knee problems, diabetes, 
hypertension, constipation, and right shoulder contusion.  
These records describe the veteran as having good hygiene, 
fair to poor insight and judgment, normal speech and 
behavior, intact cognition, good articulation, and no 
evidence of psychotic, suicidal or homicidal ideation.  


Analysis

Essentially, the veteran is asserting that his service-
connected psychoneurosis is more severely disabling than 
reflected in the 30 percent evaluation currently assigned.  

VA utilizes a rating schedule as a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, as it is in 
the case at hand, it is the present level of disability that 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  

The veteran's service-connected psychoneurosis is evaluated 
under the schedular criteria for evaluating psychiatric 
disabilities.  By regulatory amendment effective November 7, 
1996, substantive changes were made to that criteria, as set 
forth at 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-
52702 (1996).  

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000). 

In the veteran's case, he was granted service-connection for 
depressive reaction, rated as dysthymic disorder, and 
evaluated using the criteria in the general rating formula 
for psychoneurotic disorders.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9405 (1996).  Under the revised criteria, the 
veteran's dysthymic disorder is evaluated under Diagnostic 
Code 9433.  See 38 C.F.R. § 4.130 (2000).  Both the former 
and revised criteria are based on criteria from a general 
rating formula.  

In the veteran's case, neither the former or revised 
applicable schedular criteria are clearly more favorable to 
his claim.  Thus, the RO has appropriately considered the 
veteran's claim under the former and revised criteria, and 
there is no prejudice to him in the Board doing likewise, 
applying the more favorable result, if any.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  

Under the applicable general rating formula for 
psychoneurotic disorders prior to November 7, 1996, the 
current 30 percent evaluation was assigned for dysthymic 
disorder upon a showing of a definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people; the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
social impairment.  See 38 C.F.R. § 4.132, Diagnostic Code 
9405 (1996).  The term "definite" was defined as "distinct, 
unambiguous, and moderately large in degree" and as 
representing a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  See 
O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 (1994).  See also Hood 
v. Brown, 4 Vet. App. 301 (1993).  

A 50 percent evaluation was assigned where an ability to 
establish or maintain effective or favorable relationships 
with people was shown to be considerably impaired, or by 
reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels so reduced as to result in 
considerable industrial impairment.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9405 (1996).  

A 70 percent evaluation was warranted where the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was shown to be severely impaired, 
or by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels were so reduced as to 
result in severe industrial impairment.  Id.   

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  These criteria represented 3 independent 
bases for granting a 100 percent evaluation.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996). 

Under the revised criteria, now set forth at 38 C.F.R. 
§ 4.130, Diagnostic Code 9433 (2000), a 30 percent evaluation 
is warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  Id.  

Applying the relevant law and regulations to the facts in 
this case, and with resolution of all reasonable doubt in the 
veteran's favor, the Board finds that the record presents a 
basis, under both the previous and current criteria for 
rating psychoneurotic disorders, for increasing the 
disability evaluation from 30 percent to 50 percent for the 
veteran's dysthymic disorder.  

The reports of the veteran's medical evaluations, especially 
those of his VA psychiatric examinations in June 1995, 
January 1997, May 1998, and January 2000, indicate that his 
dysthymic disorder results in nervousness, anxiousness, 
depression with suicidal ideation, insomnia, tension, memory 
problems, and irritability.  He also complained of 
experiencing suidical thoughts in the past.  In January 2000, 
he was divorced, living with a friend but had no contact with 
his parents, his family or his children.  At the time, the 
examining psychiatrist opined that the severity of the 
veteran's illness was moderate from the fact that he was 
unemployed, had limited social life, and claimed to have the 
symptoms that were suggestive of anxiety and depression.  The 
examiner further noted that the veteran's dysthymic disorder 
and his personality disorder could not be differentiated.  

Following the veteran's routine June 1995 VA psychiatric 
examination, his disability was assigned a GAF score of 80.  
The Board notes that, pursuant to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), scores between 71 and 80 
indicate that, if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in school 
work).  

More recently, however, following the veteran's VA 
psychiatric examinations in January 1997, May 1998, and 
January 2000, he was assigned GAF scores of 50, 51, and 60, 
respectively.  Scores between 41 and 50 indicate serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Scores between 51 and 60 
connote moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  

Given the more recent assessments as to the severity of the 
veteran's psychiatric disability, the Board finds that it is 
at least as likely as not that the veteran's dysthymic 
disorder results in a considerable impairment in his ability 
to establish or maintain effective or favorable relationships 
and in considerable industrial impairment, or, since November 
7, 1996, occupational and social impairment with reduced 
reliability and productivity due to such symptoms as impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.  

However, the veteran's symptoms are not show to result in the 
severe social and industrial impairment required for a 70 
percent evaluation.  Despite his more or less consistent 
psychiatric symptoms, VA examiners have, for the most part, 
indicated that the veteran remains alert, oriented, maintains 
fluent goal-directed speech, and has no formal thought 
disorders.  More recent findings, namely recorded in his June 
2000 VA outpatient group treatment reports, essentially show 
the veteran as having good hygiene, fair to poor insight and 
judgment, normal speech and behavior, intact cognition, good 
articulation, and no evidence of psychotic, suicidal or 
homicidal ideation.  These overall findings do no appear to 
denote such symptomatology as to meet the criteria for a 70 
percent evaluation under either the former or revised 
criteria.  

In the absence of clinical evidence of severe impairment 
attributable to the veteran's dysthymic disorder in his 
ability to establish or maintain effective and wholesome 
relationships with people and a showing that his 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment, the requirements for assignment of a 70 
percent disability evaluation under the former criteria are 
not met.  

As regards the revised criteria, although the veteran has 
occasionally had suicidal thoughts for which he had received 
treatment, there is no indication of obsessional rituals, 
intermittently illogical speech, near-continuous panic or 
depression affecting the ability to function independently, 
impaired impulse control, spatial disorientation, recent 
indication of the presence of impairment of short-term and 
long-term memory with regard to his ability to retain general 
material and to complete tasks, nor is there any indication 
that the veteran's judgment and abstract thinking have been 
impaired.  Similarly, there is no indication that the veteran 
has any difficulty in understanding complex commands.  As 
previously indicated, he was, and is, fully oriented, and his 
intelligence is intact.  Moreover, during all the above-
mentioned recent VA psychiatric examinations, the examining 
physicians have consistently considered the veteran competent 
to handle his financial affairs.  Additionally, although the 
Board notes some past indication of neglect by the veteran of 
his personal appearance and hygiene as a result of this 
disability, recent indications are that his hygiene and 
personal appearance has improved.  Hence, the criteria for a 
70 percent evaluation under the revised criteria likewise are 
not met.
It follows that the veteran's symptomatology also would not 
warrant a 100 percent disability evaluation under either of 
these criteria.  In each instance, a total disability 
evaluation requires symptomatology even more pronounced than 
that already specified.  

In view of the foregoing, the Board finds that the record 
presents evidence that the criteria for a 50 percent, but no 
higher, evaluation is warranted for the veteran's dysthymic 
disorder.  



ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an evaluation of 50 percent for dysthymic 
disorder is granted.  



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 15 -


- 14 -


